United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-31040
                         Conference Calendar



HENRY DAVIS, JR.,

                                     Plaintiff-Appellant,

versus

GEORGE BELL; R. JOHNSON; C. MITCHELL; C. THOMPSON;
M. HAGER; J. PONDER; D. PENNINGTON,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 3:04-CV-38
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Henry Davis, Jr., Louisiana prisoner # 222934, has filed a

motion to proceed in forma pauperis (IFP) on appeal from the

summary-judgment dismissal of his action under 42 U.S.C. § 1983.

The district court denied Davis’s motion to appeal IFP and

certified that the appeal was not taken in good faith.

     By moving to proceed IFP, Davis is challenging the district

court’s certification.    See Baugh v. Taylor, 117 F.3d 197, 202


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-31040
                                 -2-

(5th Cir. 1997).   Because the merits of Davis’s appeal are

“inextricably intertwined” with the district court’s

certification that the appeal was not taken in good faith, we

determine both issues, denying IFP and dismissing the appeal.

See id.

     Davis’s complaint alleges de minimus injuries resulting from

his refusal to comply with deputies’ attempts to fit him with a

court-ordered stun belt.    See Siglar v. Hightower, 112 F.3d 191,

193 (5th Cir. 1997).   Davis’s appeal is without arguable merit

and is therefore frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    Because the appeal is frivolous, it is

DISMISSED.   See 5TH CIR. R. 42.2.

     Davis is cautioned that the dismissal of this appeal as

frivolous counts as a strike under 28 U.S.C. § 1915(g).    See

Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).     Davis

is also cautioned that if he accumulates three strikes under

28 U.S.C. § 1915(g), he may not proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
     ISSUED.